Citation Nr: 1137629	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Deland for treatment received on March 25, 2007 to March 27, 2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977 and from May 1975 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The medical condition for which the Veteran sought emergency medical treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  A VA or other Federal facility or treatment provider was not feasibly available. 

3.  The Veteran did not become medically stabilized until March 27, 2007 at the earliest.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Florida Hospital Leland from March 25, 2007 to March 27, 2007 have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Deland for emergency medical treatment.  The Veteran was hospitalized from March 25, 2007 until March 29, 2007 for treatment of pneumonia, cellulitis, and sepsis.  However, in his January 2008 substantive appeal, the Veteran indicated that he is only appealing the denial of payment or reimbursement from March 25, 2007 through March 27, 2007.  As a result, this is the only issue the Board will address.    

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of or reimbursement for emergency services for non service connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

While at the time of his hospitalization, the Veteran was service connection for degenerative disc disease of the lumbar spine, rated as 60 percent disabling, his hospitalization was unrelated to this disability.  Accordingly, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  The Board will therefore consider the Veteran's eligibility under 38 U.S.C. § 1725.

At the time of the Veteran's hospitalization, he was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the preceding 24-month period.  He had no private medical insurance.  

According to discharge reports, the Veteran sought emergency care from Florida Hospital Deland on March 25, 2007 after a sudden onset of chills and cough with yellow phlegm.  In the Emergency Department, the Veteran was found to have evidence of pneumonia with some evidence of cellulitis of the right lower extremity.  The Veteran was admitted to the hospital and started on intravenous antibiotic therapy.  

In light of the Veteran's symptoms at the time of his admission and their relatively sudden onset, as well as the fact that his condition required a four day hospitalization, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board also finds that a VA or other Federal facility/provider was not feasibly available to the Veteran at the time he sought emergency medical treatment on March 25, 2007.  In his written submissions, the Veteran has stated that the VA facility nearest him is an outpatient clinic which was not open on a Sunday, the day he sought medical treatment, and, therefore, he had no choice but to seek emergency care from a non-VA hospital.  VA has not presented any evidence that contradicts the Veteran's testimony and the Board has no reason not to find the Veteran credible.  

Based on the statement of the case, it appears that the AOJ denied the Veteran's claim based on a medical finding that the Veteran was medically stabilized on March 27, 2007, and could have been transferred to a VA facility.  However, while this finding might be a reason to deny payment or reimbursement of medical expenses incurred by the Veteran on March 28 and 29, 2007, (a decision which the Veteran has not appealed), this is not grounds for denying payment or reimbursement for the remaining period of hospitalization, prior to stabilization.  

Section 1725 authorizes payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment if is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  As there is no medical evidence of record that the Veteran could have been safely transferred to a VA facility prior to March 27, 2007, entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Deland from March 25, 2007 to March 27, 2007 must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Furthermore, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital Deland from March 25, 2007 to March 27, 2007 is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


